             Case 3:20-cv-00215-KRG Document 68 Filed 10/26/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JIM BOGNET; et al.,                           )       Civil Action
                                              )
               Plaintiffs,                    )
                                              )       No. 3-20-cv-215
               v.                             )
                                              )
KATHY BOOCKVAR; et al.,                       )
                                              )
               Defendants.                    )       Judge Kim R. Gibson

                  POTTER COUNTY BOARD OF ELECTION’S JOINDER
                     IN SECRETARY BOOCKVAR’S AND CERTAIN
                       COUNTY DEFENDANTS’ OPPOSITION TO
             PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER

       Defendant, Potter County Board of Elections (“Potter County”), files this Joinder in Opposition

to Plaintiffs’ Motion for Temporary Restraining Order [EFC#5]. Plaintiffs’ Motion should be denied for

all the reasons stated in the opposition brief of Defendant Kathy Boockvar, Secretary of the

Commonwealth of Pennsylvania [EFC#59]. Potter County joins in Secretary Boockvar’s arguments

and incorporate them by reference.

       In addition, Potter County joins in the Brief of Certain Defendants [EFC#63] which argues that

a temporary restraining order or injunction countermanding a decision of the Pennsylvania Supreme

Court is not in the public interest so close to the November 3, 2020 election. As the Supreme Court

recently reiterated, “lower federal courts should ordinarily not alter the election rules on the eve of an

election.” Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020); see also

Purcell v. Gonzales, 549 U.S. 1, 4–5 (2006) (“Court orders affecting elections, especially conflicting

orders, can themselves *** result in voter confusion and consequent incentive to remain away from the
             Case 3:20-cv-00215-KRG Document 68 Filed 10/26/20 Page 2 of 3


polls. As an election draws closer, that risk will increase.”). An order altering the decision of the

Pennsylvania Supreme Court could cause disruption to election administration efforts and injure the

County’s residents who submit their ballots by mail, counting on the three-day extension to ensure

adequate time for their ballot’s delivery. The election is eight days away. This Court should deny

Plaintiffs’ request for a temporary restraining order.

                                                         Respectfully submitted,

                                                         GLASSMIRE & SHAFFER LAW OFFICES, P.C.




                                                         By:   /Thomas R. Shaffer/
                                                                Thomas R. Shaffer,
                                                                Pa. I.D. No. 37503
                                                                Solicitor for Potter
                                                                County Board of Elections

                                                                5 East Third Street
                                                                Coudersport, PA 16915
                                                                (814) 274-7292
                                                                tomshaffer@verizon.net
Dated: October 26, 2020
             Case 3:20-cv-00215-KRG Document 68 Filed 10/26/20 Page 3 of 3




                                     CERTIFICATE OF SERVICE


       I hereby certify that on this day, a true and correct copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the Court’s

electronic filing system, pursuant to the Federal Rules of Civil Procedure.

                                                      GLASSMIRE & SHAFFER LAW OFFICES, P.C.




                                                      By:     /Thomas R. Shaffer/
                                                               Thomas R. Shaffer,
                                                               Pa. I.D. No. 37503
                                                               Solicitor for Potter
                                                               County Board of Elections

                                                              5 East Third Street
                                                              Coudersport, PA 16915
                                                              (814) 274-7292
Dated: 10/26/2020
